Cuyahoga App. No. 79969. This cause is pending before the court as a discretionary appeal and claimed appeal of right. On September 26, 2001, this court entered an order denying appellant’s motion to consolidate. Whereas the entry did not reflect the court’s decision,
IT IS ORDERED by the court, sua sponte, that the entry be, and hereby is, vacated.
IT IS FURTHER ORDERED nunc pro tunc that, upon consideration of appellant’s motion for stay, the motion for stay be, and hereby is, denied effective September. 26, 2001.